19-2552
Harte v. City of New York
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

                At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 3rd day of April, two thousand twenty.

Present:    DENNIS JACOBS,
            ROSEMARY S. POOLER,
            SUSAN L. CARNEY,
                  Circuit Judges.
_____________________________________

DANIEL J. HARTE,

                            Plaintiff-Appellant,

                 v.                                                         19-2552

CITY OF NEW YORK, BILL DE BLASIO,
ELIZABETH GLAZER, TERENCE MONAHAN,
THOMAS GALATI, WILLIAM E. GLYNN,
TIMOTHY J. SKRETCH, JOHN CHELL, JAMES
P. O'NEILL, ROXANNA HOGAN, JOHN
MAGLUILO, RICHARD ROES, POLICE
OFFICER GABRIELLA ALAMONTE, POLICE
OFFICER JOHN WHITE, POLICE OFFICER
JANE SABANSKA, POLICE OFFICERS JOHN
DOES, EMS TECHNICIANS JOHN DOES,
OBUNIKE EDOKWE, M.D., ADRIAN
LLEWELLYN, PA, TOXICOLOGIST JOHN
DOE, NURSE JANE DOE, SOCIAL WORKER
JOHN DOE, DEPUTY COMMISSIONER
JOSEPH REZNICK, INTERNAL AFFAIRS JANE
PEREZ, DETECTIVE JANE LIND, INTERNAL
AFFAIRS JOHN DOES, INVESTIGATOR
ROLANDO VASQUEZ, SUPERVISOR JOHN
GIASSANTE, JOHN ALEXANDER, ESQ.,
ALEXIS DUNCAN, ESQ., COURT REPORTER
DANIELLE PAONE-DAILEY, LAURA M.
MIRANDA, ESQ., DAWN M. FLORIO, ESQ.
GLORIA C. KEUM, PETER HOWARD TILEM,
HILLARY M. NAPPI, ESQ. ROBERT M.
SCHECHTER,

                  Defendants-Appellees.
_____________________________________


Appearing for Appellant:                              Daniel J. Harte, pro se, Brooklyn, N.Y.

Appearing for Appellees:                              No appearance.

Appeal from the United States District Court for the Eastern District of New York (Kuntz, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment be and it hereby is AFFIRMED.

        Daniel Harte, pro se, sued the City of New York and 36 other defendants, including city
officials, hospital workers, and attorneys, under 42 U.S.C. §§ 1983, 1985, and 1986. He alleged
that a New York City Police Department (“NYPD”) officer falsely arrested him after a bar fight
and that an undercover NYPD officer attempted to murder him in a holding cell at the police
station. He also alleged that the defendants conspired to cover up this incident and impede his
access to justice in connection with a secret government surveillance operation. The district court
sua sponte dismissed Harte’s section 1985 and 1986 claims as frivolous and for failure to state a
claim under 28 U.S.C. § 1915(e)(2)(B)(i)–(ii), reasoning that, even with the liberal reading
afforded to pro se pleadings, the complaint was frivolous and contained no cognizable claims
against any defendant. We assume the parties’ familiarity with the underlying facts, procedural
history of the case, and issues on appeal.

       This Court reviews de novo a district court’s sua sponte dismissal of a complaint under
28 U.S.C. § 1915(e)(2). Zaleski v. Burns, 606 F.3d 51, 52 (2d Cir. 2010).

         The district court must dismiss a complaint filed in forma pauperis if the court determines
that the action or appeal “(i) is frivolous or malicious; (ii) fails to state a claim on which relief
may be granted; or (iii) seeks monetary relief against a defendant who is immune from such
relief.” 28 U.S.C. § 1915(e)(2)(B). To avoid dismissal, a complaint must plead “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). A complaint may be dismissed as frivolous when: “(1) the factual contentions are clearly
baseless, such as when allegations are the product of delusion or fantasy; or (2) the claim is
based on an indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141
F.3d 434, 437 (2d Cir. 1998) (internal quotation marks omitted).




                                                 2
        The district court did not err in sua sponte dismissing Harte’s complaint as frivolous and
for failure to state a claim under section 1915(e)(2)(B). Even affording his pleading the “special
solicitude” given to pro se complaints, Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475
(2d Cir. 2006), its allegations failed to state any plausible, nonfrivolous section 1983, 1985, or
1986 claims.

        We have considered all of Harte’s remaining arguments and find them to be without merit.
For the foregoing reasons, we AFFIRM the judgment of the district court.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3